             Case 1:12-cr-00968-KMW Document 250 Filed 03/22/19 Page 1 of 18

                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC#:
SOUTHERN DISTRICT OF NEW YORK                                          DATEF-IL_E_D_:_..3
                                                                                       ~-     -/-~-~~, ,-1
--------------------------------------------------------X
UNITED STATES OF AMERICA

                    -against-

LEONARD WOLF,                                                                  12-CR-968 (KMW)
                                                                             OPINION & ORDER
                                      Defendant.


[PETITIONER: ANN WOLF]
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        Defendant Leonard Wolf was sentenced by this Court after he pled guilty to conspiracy to

commit wire fraud and to substantive wire fraud. As part of his sentence, he was ordered to

forfeit equity in certain real property he owned together with his wife, Ann Wolf. 1 Ann has filed

a petition with the Court pursuant to 21 U.S.C. § 853(n) (the "Petition"), claiming that she holds

rights in the property Leonard was ordered to forfeit.

        The Government moves to dismiss Ann's Petition pursuant to Federal Rule of Civil

Procedure 12(b)(6) for failure to state a claim. For the reasons below, the Government's motion

is granted in part and denied in part.

                                                  BACKGROUND

I.      Leonard's Criminal Case

        This forfeiture proceeding arises out of two frauds perpetrated by Leonard. 2 First, from

approximately 2007 through 2011, Leonard conspired with his employee, William Schumacher,

to submit false applications to various financial institutions to obtain loans and lines of credit.

         1
             For simplicity and to avoid confusion, the Court refers to Mr. and Mrs. Wolf by their first names.
        2
             Thw f"~t~ in thi~ ~-~tiQn "rw Qrnwn frQm Lw9m1rf ~ Prw~yrnwnyy Inyi:;sti5ation Report.   {ECF No . 152-)



                                                             1
             Case 1:12-cr-00968-KMW Document 250 Filed 03/22/19 Page 2 of 18



The loan money received from the fraudulent applications was deposited into the bank account of

a company called Schumacher Properties (the "Schumacher Properties Account").

         Around the same time, Leonard defrauded an acquaintance, Edward Botwinick, of $1 O

million. Leonard told Botwinick that his money would be invested through a management group

in France, falsely stating (among other things) that he had been investing in the group for more

than twenty years, with a return of five times his initial investment. When Botwinick agreed to

invest, Leonard directed Botwinick to wire the money to the Schumacher Properties Account.

         None of Botwinick's money was invested for his own benefit. Instead, Leonard used the

money to fund personal expenses, including purchases of art, cars, and jewelry, a private jet,

and-relevant to Ann's Petition-to finance improvements to real property he owned jointly with

Ann.

         On July 14, 2012, a grand jury returned a two-count Superseding Indictment charging

Leonard with conspiracy to commit wire fraud and bank fraud, in violation of 18 U.S.C. §§ 1343,

1344, and 1349, and substantive wire fraud, in violation of§ 1343. (ECF No. 69.) Leonard

initially elected to proceed to trial on the charges; trial began on July 21, 2014. On the third day

of trial, Leonard pled guilty to both counts charged in the Superseding Indictment.

         On July 26, 2016, the Court sentenced Leonard principally to 135 months on each of the

two counts, to run concurrently, and ordered forfeiture in the amount of $942,679 on the

conspiracy count and $10 million on the substantive wire fraud count. (ECF No. 155.) 3


         3
               The Court subsequently amended Leonard's sentence to adjust its restitution calculations. The forfeiture
aspects of Leonard's sentence remained unchanged in the first amended judgment, which was entered on October 3,
2016. (ECF No. 176.) The Court again amended Leonard's sentence on February 8, 2017 (the "February 2017
Amended Judgment"). The February 2017 Amended Judgment made Leonard's forfeiture on the conspiracy count
(in the amount of $942,679) joint and several with Mr. Schumacher. (ECF No. 191 .) (Schumacher was sentenced
by the Court on September 28, 2016. (See ECF No. 54, United States v. Schumacher, 13-CR-686 (KMW).) The
Court was subsequently made aware that it lacked jurisdiction to enter that revision via an amended judgment and,
on November 9, 2018, corrected its error by deleting the reference to joint and several liability that appeared in the
fyt>f\.ll\f)' ;?Q!7 Amrynded Jud 0ment. (ECF No. 235.)



                                                           2
            Case 1:12-cr-00968-KMW Document 250 Filed 03/22/19 Page 3 of 18



         On April 10, 2018, the Second Circuit affirmed Leonard's conviction.

II.     Forfeiture Orders

        As part of Leonard's sentence, he was ordered to forfeit equity in two real properties he

owns together with Ann: 755 Bridle Trail Road, Linville, Avery County, North Carolina 28646

(the "North Carolina Property") and 421 North Walden Place, Tucson, Arizona 85750 (the

"Arizona Property").

        As relevant here, the Court issued two orders related to the Arizona and North Carolina

Properties (collectively, the "Properties"), the first on July 26, 2016 (the "2016 Preliminary

Order") and the second on September 11, 2018 (the "2018 Preliminary Substitute Assets Order").

(See ECF Nos. 153, 229.) Both orders are described below.

        A.         The 2016 Preliminary Order

        On the day Leonard was sentenced, the Court entered the 2016 Preliminary Order,

requiring Leonard to forfeit $755,357.93 of the value of the North Carolina Property (the "North

Carolina Property Proceeds") and $81,929.62 of the value of the Arizona Property (the "Arizona

Property Proceeds," and, together with the North Carolina Property Proceeds, the "Property

Proceeds"). (Schedule A, 2016 Prelim. Or., ECF No. 153.)4

        These figures represent the amount of crime proceeds used toward the maintenance and

renovation of the Properties. The factual basis for the forfeiture of the Property Proceeds was a

sworn declaration provided by Federal Bureau oflnvestigation Special Agent Kurgansky (the

"Kurgansky Declaration"). (See ECF No. 135.)

        Kurgansky averred that Leonard renovated and maintained the North Carolina Property

with money that came from the Schumacher Properties Account, which in tum was funded by


        4
            The 2016 Preliminary Order also ordered Leonard to forfeit various items of personal property paid for
with pfQyyyQ~ QWini<;i fr9m Leonard's crimes.


                                                           3
         Case 1:12-cr-00968-KMW Document 250 Filed 03/22/19 Page 4 of 18



proceeds from Leonard's crimes. (Kurgansky Deel., 16.) Included among the expenses paid

out of the crime proceed-funded bank account was $705,360.27 paid to a construction company

to expand the North Carolina Property and $49,997.66 paid in property taxes on the North

Carolina Property, for a total of $755,357.93. (Id. , 17.)

       The Kurgansky Declaration also averred that expenses for the Arizona Property were paid

using criminal proceeds that had been transferred to the Schumacher Properties Account and to

other accounts controlled by Leonard. (Id. , 19.) Included among the expenses paid using crime

proceeds were $64,102.40 in homeowner's association fees for the Arizona Property and

$17,827.22 in property taxes for the Arizona Property, for a total of $81,929.62.

       B.      The 2018 Preliminary Substitute Assets Order

       The Government was unable to locate assets covered by the 2016 Preliminary Order

sufficient to satisfy the $942,679 and $10 million money judgments against Leonard.

       Accordingly, on February 16, 2018, the Government requested that Leonard be ordered to

forfeit certain substitute assets not traceable to his criminal activity. (ECF No. 210.) The

Government's proposed order required Leonard to forfeit his "fifty (50) percent interest in the

value of [the North Carolina Property], after deduction of the North Carolina Property Proceeds

and [his] fifty (50) percent interest in the value of [the Arizona Property], after deduction of the

Arizona Property Proceeds" (collectively, the "Substitute Assets"). Because the Properties were

owned jointly with Ann, the Government sought only the interests it believed to be Leonard' s.

Once forfeited, the Substitute Assets would be applied to the outstanding money judgments

against Leonard.

        On September 11, 2018, the Court entered the 2018 Preliminary Substitute Assets Order

over Leonard's objections. (ECF No. 229.) The Order was subsequently stayed at Leonard' s

requeBt BO that he could aBBert additional obj~ction5,

                                                  4
             Case 1:12-cr-00968-KMW Document 250 Filed 03/22/19 Page 5 of 18



        On November 8, 2018, the Court overruled Leonard's additional objections. (ECF No.

234.)

        On November 16, 2018, Leonard filed a notice of appeal from the Order. (ECF No. 237.)

That appeal remains pending.

III.    Ann's Petition

        On September 9, 2016-after the 2016 Preliminary Order issued, but before the 2018

Substitute Assets Order issued-Ann petitioned the Court for a hearing pursuant to 21 U.S.C.

§ 853(n). (Pet'r Ann Wolfs Pet. for H'rg ("Pet."), ECF No. 171.) In her Petition, Ann alleged

the following: (1) in 1979, she and Leonard married; (2) in 1989, the couple acquired the North

Carolina Property as tenants by the entirety; and (3) in 1998, the couple acquired the Arizona

Property as community property with a right of survivorship. (Pet.              ,r,r 2-8.) 5   She requested a

hearing pursuant to§ 853(n), to amend the 2016 Preliminary Order "to fully recognize" her

interest in the Properties, and "for such other and further relief as the Court deems just and

proper." (Id. at 3.)

        The Court scheduled a hearing and ordered briefing on the Petition, but adjourned the

hearing and extended the briefing deadlines several times throughout 2016 and 2017 because

Ann and the Government were engaged in ongoing settlement discussions. (See ECF Nos. 173,

188, 190, 192-97.)

        The parties did not reach a resolution. On December 13, 2017, the Government moved to

dismiss Ann's Petition for failure to state a claim, pursuant to Federal Rule of Civil Procedure




         5Ann's Petition did not allege an interest in the personal prope11y Leonard was ordered to forfeit. Having
received no third-pal1y petition regarding that personal propel1y, on November 22, 2017, the Court entered the Final
Order of Forfeiture as to Certain Specific Propel1y. (ECF No. 200.) Due to Ann's pending Petition, that order did
not address forfeiture related to the Properties.



                                                          5
             Case 1:12-cr-00968-KMW Document 250 Filed 03/22/19 Page 6 of 18



12(b)(6). (ECF No. 201.) 6 At that time, the Government submitted briefing on Ann's claim to

the Property Proceeds-the only equity in the Properties that Leonard had, at that time, been

ordered to forfeit. (See Mem. Law Supp. Gov't's Mot. Dismiss Third-Party Pet. ("Gov't's Prop.

Proceeds Mem."), ECF No. 202.)

         On September 11, 2018, the 2018 Preliminary Substitute Assets Order issued. Ann did

not move to supplement her Petition to reflect the 2018 Preliminary Substitute Assets Order, but

nonetheless submitted briefing to the Court regarding her interests in both the Property Proceeds

and the Substitute Assets on December 7, 2018. (See Mem. Law Opp'n Gov't's Mots. Dismiss

Pet. ("Ann's Mem."), ECF No. 242.)7

         On January 3, 2019, the Government filed additional briefing addressing Ann's claim to

the Substitute Assets. (Reply Mem. Law Supp. Gov't's Mot. ("Gov't's Sub. Assets Mem."),

ECF No. 245.) 8

         On January 18, 2019, Ann filed a Reply, at which time the matter became fully briefed.

(Reply Mem. Law Further Opp'n to Gov't's Mots. ("Ann's Reply"), ECF No. 249.)

         6
           Attached to Ann's Petition are copies of the deeds to the Properties. Because the Court does not rely on
the deeds in reaching the conclusions in this decision, it need not and does not convert the Government's motion to
dismiss to one of summary judgment.
         7
           Ann should have sought leave from the Court to supplement her Petition with her claim to the Substitute
Assets, because that claim did not arise until after her Petition was filed. Cf Fed. R. Civ. P. 15 ("[T]he court may
permit a party to serve a supplemental pleading setting out any transaction . . . that happened after the date of the
pleading to be supplemented."). Ann's failure to do so is excused, however. First, Ann's Petition set forth the
factual basis for her claim to the Substitute Assets, namely, her co-ownership of the Properties. Second, based on
the parties' briefing, which addresses Ann's claims to the Property Proceeds and the Substitute Assets, the parties
appear to agree that both claims are before the Court. Third, the parties do not raise any argument with respect to the
deficiency of the other's pleading or motion. The Court thus construes Ann's Petition as alleging claims to both the
Property Proceeds and the Substitute Assets. See Fed. R. Civ. P. 8(e) (requiring the Court to construe pleadings "so
as to do justice").
         8
           The Government styles this memorandum as a "Reply in Support of a Preliminary Order of Forfeiture as
to Specific Property and a Preliminary Order of Forfeiture as to Specific Assets." However, it is more accurately
framed as a brief in support of its motion to dismiss Ann's Petition. As explained above, the Court already entered
preliminary orders of forfeiture as to Leonard with respect to the Property Proceeds and the Substitute Assets. The
present proceeding is an ancillary proceeding that follows the entry of preliminary order of forfeiture and concludes
with the entry of a final order of forfeiture after any third-party interests in the property forfeited by the defendant
have been adjudicated. See Fed. R. Crim. P. 32.2(c).



                                                            6
         Case 1:12-cr-00968-KMW Document 250 Filed 03/22/19 Page 7 of 18



        Ann thus asserts two claims. First, Ann alleges an interest in the Property Proceeds that

Leonard was ordered to forfeit by the 2016 Preliminary Order. Second, she alleges interests in

the Substitute Assets that Leonard was ordered to forfeit by the 2018 Preliminary Substitute

Assets Order. In resolving the Government's motion to dismiss Ann's Petition, the Court

considers all the parties' submissions, namely: (1) Ann's Petition; (2) the Government's Property

Proceeds Memorandum; (3) Ann's Memorandum; (4) the Government's Substitute Assets

Memorandum; and (5) Ann's Reply.

                                       LEGAL STANDARDS

I.     General Forfeiture Principles

       Under 18 U.S.C. § 982(a)(2), the Court must order a defendant convicted of substantive

bank or wire fraud, or conspiracy to commit bank or wire fraud, to "forfeit to the United States

any property constituting, or derived from, proceeds the person obtained directly or indirectly, as

the result of such violation." Forfeiture made pursuant to § 982, including any related judicial

proceeding, is governed principally by 21 U.S.C. § 853. See 18 U.S.C. § 982(b)(l). Federal

Rule of Criminal Procedure 32.2 sets forth additional procedural rules that apply to forfeiture

proceedings.

       "Property" is defined to encompass "real property, including things growing on, affixed

to, and found in land," 21 U.S.C. § 853(b)(l), as well as "tangible and intangible personal

property, including rights, privileges, interests, claims, and securities," id. § 853(b)(2). Where a

parcel of real property is involved, § 853 permits the forfeiture of a partial interest in that parcel;

the statute does not require forfeiture of the entire parcel. See Pacheco v. Serendensky, 393 F.3d

348, 355 (2d Cir. 2004).

        Two categories of property are subject to forfeiture under§ 853. The first, sometimes

referred to as "tainted property," i~ de~oribud in ~ 853(a). ffoneycutt Y1 Unttt:ct Stace~, 137 5, Ct,

                                                   7
         Case 1:12-cr-00968-KMW Document 250 Filed 03/22/19 Page 8 of 18



1626, 1632 (2017); see also United States v. Peterson, 820 F. Supp. 2d 576, 583 (S .D.N.Y. 2011)

(Chin, J.) (terming property forfeited pursuant to § 853(a) "offense property"). As relevant here,

§ 853(a) provides that a defendant "shall forfeit to the United States, irrespective of any provision

of State law ... any property constituting, or derived from, any proceeds the person obtained,

directly or indirectly, as the result of [a] violation." 21 U.S.C. § 853(a)(l).

       The second category, "substitute property," is "any other property of the defendant." Id.

§ 853(p). The Government may recoup substitute property if the tainted property "has been

dissipated or otherwise disposed of by 'any act or omission of the defendant."' Honeycutt, 13 7

S. Ct. at 1634 (quoting 21 U.S.C. § 853(p)(l)).

II.    Ancillary Proceeding

        Section 853 and Federal Rule of Criminal Procedure 32.2 create a two-stage procedural

framework for completing a forfeiture. "At stage one ... , before entering a preliminary order of

forfeiture, the court ... adjudicate[s] the government's interest vis-a-vis the defendant 'without

regard to any third party's interest in the property."' United States v. Daugerdas, 892 F.3d 545,

549 (2d Cir. 2018) (quoting Fed. R. Crim. P. 32.2(b)(2)(A)). "[A]t stage two, before entering a

final order of forfeiture, the court resolves any third-party petitioner's interests vis-a-vis the

defendant." Id. The proceeding before this Court is in stage two.

        During stage two, "any person, other than the defendant, asserting a legal interest in

property which has been ordered forfeited to the United States pursuant to this section may ...

petition the court for a hearing to adjudicate the validity of his alleged interest in the property."

21 U.S.C § 853(n). The Petition initiates an ancillary proceeding that "closely resembles a civil

action," and the court may, on motion, dismiss the petition for lack of standing, for failure to

state a claim, or for any other lawful reason. Pacheco, 393 F.3d at 352 (citing Fed. R. Crim. P.

32.2(c)(1 )(A)).

                                                    8
            Case 1:12-cr-00968-KMW Document 250 Filed 03/22/19 Page 9 of 18



        A motion to dismiss the third-party petition "is evaluated on the same standard as a civil

complaint on a motion under Rule 12(b)(6)." Daugerdas, 892 F.3d at 552. Accordingly, to

survive a motion to dismiss, the petition need only "state[] 'enough facts to state a claim to relief

that is plausible on its face."' United States v. Watts, 786 F.3d 152, 161 (2d Cir. 2015) (quoting

Willis Mgmt. (Vt.), Ltd. v. United States, 652 F.3d 236, 242 (2d Cir. 2011)). The Court "take[s]

all factual allegations alleged in the petition to be true, but [it] need not do the same for legal

conclusions." Daugerdas, 892 F.3d at 552 (internal citations omitted).

                                                DISCUSSION

        Ann argues that she qualifies for relief under 21 U.S.C. § 853(n)(6)(A). 9 To prevail under

that subsection, a petitioner must establish, by a preponderance of the evidence, that she has a

"legal right, title, or interest" in the property to be forfeited,

                 and such right, title, or interest renders the order of forfeiture
                 invalid in whole or in part because the right, title, or interest [1]
                 was vested in the petitioner rather than the defendant or [2] was
                 superior to any right, title, or interest of the defendant at the time of
                 the commission of the acts which gave rise to the forfeiture of the
                 property under this section.

21 U.S .C. § 853(n)(6)(A) (brackets added). The qualifying temporal limitation "at the time of

the commission of the acts which gave rise to the forfeiture of the property under this section"

modifies both the "rather than" clause and the "superior" clause. See Daugerdas, 892 F.3d at

554 n.9 .

        The forfeiture statute does not define what constitutes a "legal ... interest." Rather,

" [t]he extent of the petitioner's interest in the [property to be forfeited] is determined in

accordance with state law." Watts, 786 F.3d at 161 (citing Willis, 652 F.3d at 242).

        The Court considers, first, whether Ann has alleged a plausible claim under§ 853(n) with

        9 Because Ann argues only that she qualifies for relief under subsection (A) of§ 853(n)(6), and does not
address subsection (I~), the Court limits its dlscussion to subsection {A). (~ee Ann 7s Mem. R.)


                                                         9
        Case 1:12-cr-00968-KMW Document 250 Filed 03/22/19 Page 10 of 18



respect to the Property Proceeds, and then whether she has alleged a plausible claim under

§ 853(n) with respect to the Substitute Assets.

I.     The Property Proceeds

       Ann cannot claim any legal right, title, or interest in the Property Proceeds. This is

"[b ]ecause, by definition, the 'proceeds of an offense do not exist before the offense is

committed,'" and because any such proceeds "belong to the government from the moment that

they come into existence." Id. at 166-67 (quoting United States v. Timley, 507 F.3d 1125, 1130

(8th Cir. 2007)); see also 21 U.S.C. § 853(c) ("All right, title, and interest in [tainted] property

... vests in the United States upon the commission of the act giving rise to forfeiture under this

section."). When proceeds obtained as a result of a violation are invested in real property,

equivalent equity in that real property constitutes tainted property under§ 853(a). See, e.g.,

United States v. Totaro, 345 F.3d 989, 996 (8th Cir. 2003) (holding that, where a real property's

"mortgage, real estate taxes and upkeep" were paid with criminal proceeds, equity in that

property equivalent to the criminal proceeds used was forfeitable ); United States v. Caspersen,

275 F. Supp. 3d 502,504 (S.D.N.Y. 2017) (Rakoff, J.) (holding that "the use of crime proceeds

to pay off a [home equity line of credit] secured by real property results in the Government's

acquisition of an interest in the real property to the extent of the payment"); Peterson, 820 F.

Supp. 2d at 584 (holding that, where a defendant paid his mortgage and funded renovations using

criminal proceeds, equity in the real property in the amount of the proceeds invested was

"offense property").

        The Court found that $755,357.93 of the value of the North Carolina Property and

$81,929.62 of the value of the Arizona Property was traceable to Leonard's criminal conduct.

Ownership of the expended criminal proceeds, and of the corresponding equity in the Properties,

vested in the Government at thu timu of Luonard'B miminal conduct, otrn Zl U,S,G, § 6~3(~),

                                                  10
        Case 1:12-cr-00968-KMW Document 250 Filed 03/22/19 Page 11 of 18



Ann thus cannot claim that any "legal right, title, or interest" in this equity was vested in her "at

the time of the commission of the acts which gave rise to [this] forfeiture." Id. § 853(n)(6)(A);

see also, e.g., Peterson, 820 F. Supp. 2d at 588 (holding, where real property was held by a

petitioner and his criminal defendant-partner as community property, that the petitioner's interest

in the property did not extend to the equity in the property generated by his defendant-partner's

investment of criminal proceeds).

       Ann cannot relitigate the above findings. See Peterson, 820 F. Supp. 2d at 582 (stating

that an ancillary forfeiture proceeding "does not involve relitigation of the forfeitability of the

property"). Therefore, for the reasons above, the Government's motion to dismiss Ann's Petition

is granted with respect to the Property Proceeds.

II.    The Substitute Assets

       A.      Ann's and Leonard's Interests in the Properties

       Unlike her interest in the Property Proceeds, Ann's interest-if any-in the Substitute

Assets vested prior to Leonard's criminal conduct, because she alleges that she and Leonard

acquired the North Carolina Property in 1989 and acquired the Arizona Property in 1998.

Whether Ann's Petition survives the Government's motion to dismiss thus turns on whether Ann

has plausibly alleged that she has a legal interest in the Substitute Assets that is "superior to"

Leonard's or that is vested in her "rather than" Leonard. 21 U.S.C. § 853(n)(6)(A).

       According to Ann's Petition, Ann and Leonard hold the North Carolina Property as

tenants by the entirety under North Carolina law; and hold the Arizona Property as community

property with a right of survivorship under Arizona law. Ann and the Government agree that

under the pertinent state laws, Ann and Leonard enjoy the following rights in each Property: (1) a

right against the unilateral alienation of the Property by the other spouse; (2) a right to possession

of the entire Property for the duration of hiB or hvr lifvtimtj 1.md (3) "51.lrYivornhip right, m~fl ·ng

                                                   11
         Case 1:12-cr-00968-KMW Document 250 Filed 03/22/19 Page 12 of 18



that if one spouse predeceases the other, the surviving spouse takes title to the entire Property in

fee simple. (See Ann's Mem. 5; Gov't's Sub. Assets Mem. 3.) 10

         The parties also agree that, for the purposes of§ 853, these rights are vested in each

spouse individually. (See Gov't's Sub. Assets Mem. 5-6 (arguing that the Government seeks

only Leonard's interests in the Properties, not Ann's); Ann's Reply 1 (arguing that Ann's

interests "are separate and distinct from [Leonard's]").) That is, Ann and Leonard each enjoy

their own set ofrights in the Properties, distinct from the set ofrights enjoyed by the other

spouse. It follows that Leonard's interest may lawfully be forfeited to the Government because it

is "property of [Leonard]" under§ 853(p); and that Ann has an interest in the Properties that is

vested in her "rather than" Leonard under§ 853(n).

         B.         Whether Ann's Petition States a Plausible Claim Under§ 853(n)

         The Government argues that Ann's Petition fails to state a claim under§ 853(n) because

the Substitute Assets represent solely Leonard's interest in the Properties, exclusive of Ann's.

(See Gov't's Sub. Assets Mem. 6-7.) According to the Government, the 2018 Preliminary

Substitute Assets Order already accounts for Ann's interest in the Properties, and therefore no

further recognition of Ann's rights is required under§ 853(n).

         Ann disagrees. She contends that her rights in the Properties may not lawfully be

liquidated and therefore even a partial forfeiture of the Properties is impermissible. (See Ann's

Reply 7-9.)

         The Court need not rule on Ann's liquidation argument in order to decide the

Government's motion because, even assuming liquidation of Ann's interest in the Properties is

permissible, Ann's Petition nevertheless states a plausible claim for relief under§ 853(n).


         IO   The Government has reserved its right to dispute this characterization of Ann's interest in the Properties,
~hO\ilh1 it~ motion b~ Q~ni~d. (S~~ Qov't'~ SlJQ, A~~yr~ MyJTI, J.)


                                                            12
          Case 1:12-cr-00968-KMW Document 250 Filed 03/22/19 Page 13 of 18



          The Government's argument for dismissal depends on the assumption that Ann's and

Leonard's rights in the Properties are of equal value. If Ann's rights in the Properties are worth

more than fifty percent of the Properties' value, then some interest in the Substitute Assets is

vested in her "rather than" Leonard. 11 Yet the Government does not provide, and the Court is not

aware of, any controlling authority for the proposition that in a criminal forfeiture proceeding, a

spouse's interest in a tenancy by the entirety or in community property with a right of

survivorship is, as a matter of law, fifty percent of the property's value.

         Although the set of rights held by Ann correspond to the rights held by Leonard, it does

not follow automatically that the value of Ann's rights is equivalent to the value of Leonard's

rights. Indeed, the question of how to value individual interests in marital property that include

rights of lifetime possession and survivorship-as Ann's and Leonard's interests do-is an

unsettled one in federal courts. Particularly relevant here, several courts have rejected, or at least

questioned, the assumption that a fifty-fifty allocation of the property's overall worth accurately

captures the value of each spouse's interest. Compare, e.g., United States v. Rodgers, 461 U.S.

677, 698-99 (1983) (illustrating, in the tax context, how to value an interest in real property that

included a life estate and a half-interest in the remainder estate); In re Murray, 900 F.3d 53, 61-

62 (2d Cir. 2018) (explaining, in the bankruptcy context, that the value of a debtor's interest in


          11
             The Court is aware of two decisions holding that an innocent spouse's interest in real property held as a
tenancy by the entirety cannot satisfy Section 853(n)(6)(A) because the innocent spouse's interest is equal, not
"superior," to that of the defendant spouse. See Caspersen, 275 F. Supp. 3d at 505; United States v. Jimerson, 5 F.3d
1453, 1455 (11th Cir. 1993). However, neither decision appears to have considered whether the innocent spouse-
petitioner had an interest in the property that was vested in her "rather than" the defendant. In Daugerdas, the
Second Circuit acknowledged that § 853(n)(6)(A) establishes two types of interests that must be recognized, using
brackets to distinguish between the "rather than" and "superior to" clauses, and stating that "Section 853(n)(6)(A)
describes the emergence of both kinds ofproperty interests with which it is concerned . .. a right that 'was vested' or
an interest that 'was superior."' 892 F.3d at 554 n.9 (emphases added) . Consistent with Daugerdas, Ann may
establish her claim by asserting that there is a legal interest in the Substitute Assets is vested in her, rather than,
Leonard; she need not prove that her interest is "superior to" Leonard's. See United States v. Espada, 128 F. Supp.
3d 555, 56-62 (E.D.N.Y. 2015) (Block, J.) ("[A] third party's legal interest in forfeited property need not be superior
to the defendant's . Rather, it is sufficient that the petitioner has a separate and distinct legal right to the property that
is ve5ted in hur 11nd hur 11Ionu.").


                                                             13
        Case 1:12-cr-00968-KMW Document 250 Filed 03/22/19 Page 14 of 18



marital property held as a tenancy by the entirety may be less than fifty percent when the non-

debtor's present possessory interest and survivorship rights are properly valued (citing In re

Persky, 893 F.2d 15, 21 (2d Cir. 1989)); United States v. Cardaci, 856 F.3d 267,279 (3d Cir.

2017) (holding, in the tax context, that actuarial tables must be used in order to "account[] for

differences in anticipated life expectancies and ensure[] that the concurrent interests of both

spouses are correctly calculated"); United States v. Baran, 996 F .2d 25, 28 (2d Cir. 1993)

(affirming, in the tax context, a district court's decision to use actuarial tables to value a debtor's

life estate in real property); In re Pletz, 221 F.3d 1114, 1118 (9th Cir. 2000) (affirming, in the tax

context, a district court's use of actuarial tables to value a debtor's life estate and survivorship

right in property held as a tenancy by the entirety); with United States v. Barr, 617 F.3d 370, 373

(6th Cir. 2010) (holding, in the tax context, that a non-delinquent spouse was entitled to fifty

percent of the proceeds from the foreclosure sale of a home owned with her tax-delinquent

husband as a tenancy by the entirety). Therefore, it is plausible that Ann's rights in the

Properties entitle her to retain a greater share of the Properties' value than is currently provided

for by the 2018 Preliminary Substitute Assets Order. Although the Court may ultimately

determine that Ann's rights entitle her to retain only fifty percent of the Properties' value, after

deduction of the Property Proceeds, the Government has not demonstrated the inevitability of

that determination at this stage.

        The Government's two remaining arguments in support of dismissal fail to alter the

Court's conclusion that further proceedings are required. Each is addressed below.

                1.      Preemption

        The Government first argues that state law is preempted by the federal forfeiture statute.

(See Gov't's Sub. Assets Mem. 3.) This assertion confuses the issue. Although state law will not

protect the rights Ann has in the property from forfeiture that i~ properly authoriz:ud undur fvdernl

                                                   14
        Case 1:12-cr-00968-KMW Document 250 Filed 03/22/19 Page 15 of 18



law, Ann does not claim that the Properties are immune from forfeiture because of a protection

provided by any state law. Rather, she claims that there is no basis under federal law to require

her to forfeit her rights to non-alienation, lifetime possession, and survivorship--because those

rights are not "property of [Leonard]" under§ 853(p) and because she meets the requirements of

§ 853(n) with respect to those rights. That the Government fails to apprehend Ann's claim is

clear from the decisions it relies on for its preemption argument, which all address claims by

defendants-not third parties-that the forfeiture of their property was prohibited by state law.

See United States v. Fleet, 498 F.3d 1225, 1233 (11th Cir. 2007) (rejecting argument by

defendant that he could not be ordered to forfeit his interest in real property he held with his

innocent wife as a tenancy by the entirety); United States v. Stevenson, 834 F.3d 80, 87 (2d Cir.

2016) (rejecting argument by defendant that he could not be ordered to forfeit his pension plan

contributions because the New York State Constitution states that pension benefits "shall not be

diminished or impaired"); United States v. Bollin, 264 F.3d 391,399 (4th Cir. 2001) (rejecting

argument by defendant that he could not be ordered to forfeit funds in his individual retirement

account that were insulated from garnishment by Georgia state law); United States v. Curtis, 965

F .2d 610, 616-17 (8th Cir. 1992) (rejecting argument by defendant that her home could not be

ordered to be forfeited because, under Iowa state law, it was exempt from forfeiture, and noting

"that there were no other persons in this case, i.e., a husband or children, claiming to have any

homestead or equitable interest in the subject property"); see also United States v. Wagoner Cty.

Real Estate, 278 F.3d 1091, 1095 (10th Cir. 2002) (rejecting argument by non-innocent

landowner that a state-law homestead protection exempted her property from forfeiture). These

authorities are not determinative of the issue now before the Court, which is whether and to what

extent the forfeiture of Ann's rights in the Properties is permissible under federal law.




                                                  15
         Case 1:12-cr-00968-KMW Document 250 Filed 03/22/19 Page 16 of 18



                 2.       Innocent Owner Defense

        The Government next argues that Ann's Petition must be dismissed because, in contrast

to the federal civil forfeiture statutes, "the criminal forfeiture statutes do not provide for an

innocent owner exception to forfeiture." (Gov't's Sub. Assets Mem. 4.) The absence of an

innocent owner exception to criminal forfeiture under 21 U.S.C. § 853 does not imply that a

court need not account for the interests of an innocent owner. First, as a general matter, the

Second Circuit has "recognized Congress' intention to vest in the government the same

substantive rights under the [civil and criminal forfeiture] statutes, notwithstanding their

technical differences." Pacheco, 393 F.3d at 355. Second, including an innocent owner

exception in the criminal forfeiture statute would be "would be superfluous," because criminal

forfeiture under§ 853 "reaches only the property of the criminal defendant," and therefore "there

are no circumstances in which the property of an innocent owner is lawfully forfeited." 12 Totaro,

345 F.3d at 995; see also Daugerdas, 892 F.3d at 548 ("Unlike civil forfeiture, which is an in

rem action, 'criminal forfeiture is an in personam action in which only the defendant's interest in

the property may be forfeited."' (quoting Fed. R. Crim. P. 32.2(b) advisory comm. notes (2000)

(emphasis added))); van Hofe v. United States, 492 F.3d 175, 190 (2d Cir. 2007) ("[A]n in

personam forfeiture hinges on criminal conviction."); United States v. Lester, 85 F.3d 1409, 1414

n.8 (9th Cir. 1996) ("[B]ecause a criminal forfeiture is an action against the convicted defendant,

who by definition is not 'innocent,' there simply was no need to have an innocent-owner

exception."); United States v. Schwimmer, 968 F.2d 1570, 1581 (2d Cir. 1992) ("[T]he categories

of vested and superior [in§ 853(n)(6)] are intended to cover those cases where the Court lacks


         12In Totaro, the Eighth Circuit was interpreting 18 U.S.C. § 1963(1), which governs forfeiture pursuant to
the Racketeer Influenced and Corrupt Organizations (RICO) Act. The wording of§ 1963(1) is identical to 21 U.S.C.
§ 853(n) and "case law implementing§ 853(n) is persuasive in [the] task of applying§ 1963(1)." Totaro, 345 F.3d at
995 .



                                                        16
          Case 1:12-cr-00968-KMW Document 250 Filed 03/22/19 Page 17 of 18



jurisdiction over the property because it is not really 'property of the defendant."' (citing S. Rep.

No. 225, 98th Cong., 2nd Sess., reprinted in 1984 U.S. Code Cong., & Admin. News 3182,

3391)).

          C.     Conclusion

          Because Ann's Petition raises a plausible claim to relief under§ 853(n)(6)(A) that must

be resolved by further proceedings, the Government's motion to dismiss Ann's Petition is

DENIED with respect to the Substitute Assets. The denial is without prejudice to the

Government arguing, in a future dispositive motion, that an award of fifty percent of the

Properties' value, after deduction of the Property Proceeds, would appropriately compensate Ann

for any loss ofrights caused by the forfeiture of Leonard's interest in the Properties.

                                          CONCLUSION

          For the foregoing reasons, the Government's motion to dismiss Ann's Petition is

GRANTED as to the Property Proceeds but DENIED as to the Substitute Assets.

          Because the Government reserved its right to challenge Ann's characterization of her

rights in the Properties, the Court has not made any findings with respect to whether the

allegations in Ann's Petition are true. Accordingly, at present, the question of how, if at all, to

amend the 2018 Preliminary Substitute Assets Order to account for Ann's rights in the Properties

is not before the Court. The Court thus reserves decision regarding amendment of that Order

until the Government has been heard on whether it disputes any of the allegations in Ann's

Petition.




                                                  17
        Case 1:12-cr-00968-KMW Document 250 Filed 03/22/19 Page 18 of 18



       By March 29, 2019, Ann and the Government are ordered to submit a joint letter to the

Court, not to exceed five (5) pages, advising the Court on whether any material fact remains in

dispute regarding Ann's Petition as to the Substitute Assets. If there is no material fact in

dispute, the letter should advise the Court whether and when this matter should proceed to

summary judgment.

       The Clerk of Court is directed to terminate the motion at ECF No. 201.

       SO ORDERED.

Dated: New York, New York
       March 21 , 2019
                                                                KIMBA M. WOOD
                                                             United States District Judge




                                                  18
